11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Teddy Burt,                                   * From the 266th District
                                                Court of Erath County,
                                                Trial Court No. CV 32435.

Vs. No. 11-14-00244-CV                        * August 25, 2016

Sarah Francis,                                * Opinion by Bailey, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the order
of the trial court is in all things affirmed. The costs incurred by reason of this appeal
are taxed against Teddy Burt.